
	

113 HR 5239 IH: To amend the Internal Revenue Code of 1986 to exclude from gross income any discharge of student loan indebtedness.
U.S. House of Representatives
2014-07-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 5239
		IN THE HOUSE OF REPRESENTATIVES
		
			July 29, 2014
			Mr. Pocan (for himself, Ms. Wilson of Florida, Ms. Bonamici, Mr. Vargas, Mr. McGovern, and Mr. Sarbanes) introduced the following bill; which was referred to the Committee on Ways and Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to exclude from gross income any discharge of student
			 loan indebtedness.
	
	
		1.Exclusion from gross income for discharge of student loan indebtedness
			(a)In generalParagraph (1) of section 108(f) of the Internal Revenue Code of 1986 is amended to read as follows:
				
					(1)In generalIn the case of an individual, gross income does not include any amount which (but for this
			 subsection) would be includible in gross income by reason of the discharge
			 (in whole or in part) of any student loan if such discharge was pursuant
			 to—
						(A)a provision of such loan under which all or part of the indebtedness of the individual would be
			 discharged if the individual worked for a certain period of time in
			 certain professions for any of a broad class of employers,
						(B)subsections (d)(1)(D) and (e)(7) of section 455 or section 493C(b)(7) of the Higher Education Act
			 of 1965 (relating to income contingent and income-based repayment,
			 respectively),
						(C)section 437 of the Higher Education Act of 1965, or
						(D)subsections (c)(1)(F) and (g) of section 464 of the Higher Education Act of 1965..
			(b)Student loansParagraph (2) of section 108(f) of such Code is amended by striking made by— and all that follows and inserting the following: . Such term includes indebtedness used to refinance indebtedness which qualifies as a student loan
			 under the preceding sentence..
			(c)Effective dateThe amendments made by this section shall apply to discharges of indebtedness after the date of the
			 enactment of this Act.
			
